Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on May 26, 2021 is acknowledged. The applicant has elected without traverse. Claims 1-16 are currently pending and will be examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted November 19, 2019 and March 19, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 40, lines 6-7 recite “plurality of third individual stage-segments (i.e. intermediate individual stage-segments) the third individual stage-segment can be connected to the first individual stage-segment and/or the…” which raises two grammatical issues. First, a comma (,) and the word “then” should be added after the .
Appropriate correction is required.

Claim Objections
Claims 6-8 and 14 are objected to because of the following informalities:  
Claim 6, line 2 recites “a multiplicity of of the plurality” and the second instance of “of” should be deleted. 
Claim 8 depends from claim 6 and is objected to for depending from an objected claim.
Claim 7, lines 3-4 recite “a plurality of second individual stage-segment” and the word “segment” should be pluralized (segments). 
Claim 14, line 3 recites “the housing” however claim 14 depends from claim 13 which introduces “an outer housing”. Claim 14 should be amended to recite “the outer housing” to be consistent with claim 1. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing support structure” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon inspection of the specification, paragraph 35 states the “sealing support structure” can be a “tie rod” in one embodiment. Paragraph 39 describes an alternative embodiment where the “sealing support structure” is a plurality of bolts. Following the restriction requirement, the applicant elected Species I where the sealing support structure is a tie rod. Accordingly, the sealing support structure will be interpreted as a tie rod and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Examiner’s comment: claims 6 and 16 specifically states the sealing support structure is a tie rod. Since the claim adds specific structure, the “sealing support structure” is not interpreted under 35 USC 112(f) and will be treated accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12, line 3 recites “the diffuse” which lacks proper antecedent basis and it is unclear if this is a new feature being introduced or a typo which should read “the diffuser”. Further, claim 12 depends from claim 3, however claim 4 introduces “a diffusor” and thus if claim 12 did recite “the diffusor”, the feature would lack proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,253,977 to Chaix in view of US 2018/0223854 to Brunvold and in further view of US 3,032,260 to Latham.
In Reference to Claim 1
Chaix teaches:
	A multiphase pump for conveying a multiphase process fluid (see column 1, lines 7-13) from a low pressure side (bottom of casing 2 in Figure 1) to a high pressure side (top of casing 2 in Figure 1), comprising:
	a casing (2), the casing having a pump inlet (not numbered, see annotated Figure 1) and a pump outlet (28) for the process fluid; and

the casing comprises a plurality of stage segments (3), and the plurality of stage segments comprise an individual stage-segment (3), a low pressure segment (segment with flange 6) arranged at the pump inlet and a high pressure segment (segment with flange 20) arranged at the pump outlet, the individual stage-segment arranged between the high pressure segment and the low pressure segment, and
the plurality of stage segments being held together by a stud (4) (see column 2, line 36 through column 3, line 11 and Figure 1).

    PNG
    media_image1.png
    677
    668
    media_image1.png
    Greyscale

Chaix fails to teach:

Brunvold teaches:
	A multiphase pump (310) comprising an outer housing (370) and a casing (not numbered, see annotated Figure 3), wherein the casing is arranged within the outer housing (see paragraph 38 and Figure 3).

    PNG
    media_image2.png
    546
    863
    media_image2.png
    Greyscale

Latham teaches:
	A compressor (10) comprising a casing (12, 14, 16) and a plurality of stage segments (20, 22, 30), wherein the plurality of stage segments are held together by a sealing support structure (tie rod 37) (see column 2, lines 6-52 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix by adding an outer housing as taught by Brunvold as both references are directed to multiphase pumps, and for the purpose of providing additional protection for the pump components outside of the casing, and

In Reference to Claim 2#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 1, wherein the individual stage-segment is a first individual stage-segment (lower instance of 3 in Figure 1 of Chaix) of a plurality of individual stage-segments, and the plurality of individual stage-segments includes a second stage-segment (upper instance of 3 in Figure 1 of Chaix), the first individual stage-segment and the second individual stage-segment being arranged in tandem between the high pressure segment and the low pressure segment, and the plurality of stage segments are held together by the sealing support structure.
	Figure 1 of Chaix shows fourteen individual stage-segments (3) between the low pressure segment and high pressure segment, wherein the fourteen segments are arranged in tandem. Any of the individual stage-segments could be the first or second individual stage-segments, such as the two stage-segments adjacent to the low pressure segment and high pressure segment respectively, where the lower segment is the “first individual stage-segment” and the upper segment is the “second individual stage-segment.”
In Reference to Claim 3#

	The multiphase pump of claim 1, wherein the rotor comprises a plurality of impellers (12 of Chaix) and a shaft (10 of Chaix), the plurality of impellers being arranged in series on the shaft (see Figure 1 of Chaix). 
In Reference to Claim 4#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 3, further comprising a diffusor (14 of Chaix), the diffusor being arranged about the shaft, and disposed between two adjacent impellers of the plurality of impellers for directing the process fluid to the next impeller (see Figure 1 of Chaix).
In Reference to Claim 5#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 4, wherein the diffusor is axially split into two semi-circular rings (14A, 14B) and the two semi-circular rings are arranged about the shaft (see Figures 4 and 5 of Chaix).
In Reference to Claim 6#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 1, wherein the sealing support structure is a tie rod (37 of Latham), the tie rod being connected to a multiplicity (two, low pressure segment and high pressure segment of Chaix) of the plurality of stage segments (see Figure 1 of Chaix).
In Reference to Claim 7#
Chaix as modified by Brunvold and Latham teaches:


    PNG
    media_image3.png
    699
    644
    media_image3.png
    Greyscale

In Reference to Claim 8#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 6, wherein the low pressure segment comprises a first flange (6) and the high pressure segment comprises a second flange (20), the tie rod being connected to the first flange and the second flange (see Figure 1 of Chaix). 
In Reference to Claim 9#
Chaix as modified by Brunvold and Latham teaches:

In Reference to Claim 10#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 2, wherein the plurality of individual stage-segments further comprises a third individual stage-segment (3 of Chaix), the first individual stage-segment being connected to the low pressure segment, the second individual stage-segment being connected to the high pressure segment and the third individual stage-segment being connected to the first individual stage-segment or the second individual stage-segment.
	As explained in the rejection of claim 2, Chaix teaches fourteen stage-segments (3). The lowermost segment adjacent to the low pressure segment could be the first individual stage-segment, the uppermost segment adjacent to the high pressure segment could be the second individual stage-segment, and the third individual stage-segment could be either the of segments connected to the first or second individual stage-segments.

    PNG
    media_image4.png
    691
    680
    media_image4.png
    Greyscale

In Reference to Claim 11#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 10, wherein the third individual stage-segment is one of a plurality of third individual stage-segments, each third individual stage-segment being connected to an adjacent individual stage-segment of the plurality of individual stage-segments. All of the segments between the 3rd segments in the annotated Figure 1 of Chaix with the rejection of claim 10 can also be considered the “plurality of third individual stage-segments.” 
In Reference to Claim 13#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 1, wherein the multiphase pump is a vertical pump with the pump rotor extending in a vertical direction (see Figure 1 of Chaix).
In Reference to Claim 14#
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 1, further comprising a drive (motor unit, not shown, see column 1, lines 23-26 of Chaix) operatively connected to the pump rotor, the drive configured to rotate the pump rotor.
Chaix fails to teach the drive is arranged inside the outer housing of the multiphase pump. 
Brunvold teaches a pump (310) having a drive (326) arranged inside the outer housing (370) (see paragraph 38 and Figure 3). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix as modified by Brunvold and Latham by locating the drive inside the outer housing as taught by Brunvold for the purpose of making the pump more compact in size and lightweight (see paragraph 26 of Brunvold).
In Reference to Claim 15#
	Examiner’s comment: claim 15 refers to the pump as being “configured to be installed on the sea ground” which is considered an intended use limitation for the multiphase pump. A prior art structure which is capable of performing the intended use satisfies the intended use limitation. 
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 1, wherein the multiphase pump is configured to be installed on the sea ground (see column 1, lines 10-14 of Chaix). 
In Reference to Claim 16#

	The multiphase pump of claim 1, wherein the sealing support structure is a tie rod (37 of Latham) connected to the low pressure segment and the high pressure segment (see Figure 1 of Chaix). 

Claim 12, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,253,977 to Chaix as modified by US 2018/0223854 to Brunvold and US 3,032,260 to Latham as applied to claim 3 above, and further in view of US 10,724,526 to Lagas.
In Reference to Claim 12
Chaix as modified by Brunvold and Latham teaches:
	The multiphase pump of claim 3 comprising an impeller (12 of Chaix) of the plurality of impellers, a diffuser (14 of Chaix), and the shaft (10 of Chaix).
Chaix as modified by Brunvold and Latham fails to teach:
	An impeller wear ring disposed between an impeller of the plurality of impellers and the casing and a diffuser wear ring disposed between the shaft and the diffuser.
Lagas teaches:
	A pump (1) comprising an impeller wear ring (7) disposed between an impeller (36) of the plurality of impellers and a casing (31) and a diffuser wear ring (8) disposed between a shaft (6) and a diffusor (33, see column 8, lines 53-55) (see column 7, line 66 through column 8, line 4, and column 8, lines 17-20, 41-58, column 9, lines 19-35 and Figure 3).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,828,531 to Heng et al teaches a pump comprising flanges fastened in tension by screw connections. US 1,130,422 to Mueller teaches a pump comprising a plurality of stage-segments held together by a bolt. US 681,581 to Richards teaches a pump comprising a plurality of stage-segments held together by bolts. US 2015/0308444 to Trottman teaches a multiphase pump which is configured to be installed on the sea ground. US 5,385,445 to McKenna teaches a pump comprising a plurality of stage-segments held together by bolts. US 2,854,926 to Haight teaches a pump comprising a plurality of stage-segments which are joined by tie rods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745